UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-02277 Value Line Income And Growth Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, NY 10036 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1900 Date of fiscal year end: December 31 Date of reporting period: March 31, 2012 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 3/31/12 is included with this Form. Value Line Income and Growth Fund, Inc. Schedule of Investments (unaudited) March 31, 2012 Shares Value COMMON STOCKS (60.1%) CONSUMER DISCRETIONARY (6.1%) Brinker International, Inc. $ Comcast Corp. Class A DIRECTV Class A * Gentex Corp. Genuine Parts Co. Home Depot, Inc. Johnson Controls, Inc. Lowe’s Cos, Inc. McDonald’s Corp. Staples, Inc. Target Corp. Time Warner Cable, Inc. TJX Companies, Inc. (The) Walt Disney Co. (The) CONSUMER STAPLES (6.9%) Coca-Cola Co. (The) Coca-Cola Femsa, S.A.B. de C.V. ADR ConAgra Foods, Inc. CVS Caremark Corp. Dr. Pepper Snapple Group, Inc. General Mills, Inc. H.J. Heinz Co. Hormel Foods Corp. JM Smucker Co. (The) Kroger Co. (The) Molson Coors Brewing Co. Class B PepsiCo, Inc. Procter & Gamble Co. (The) Sysco Corp. Unilever PLC ADR Wal-Mart Stores, Inc. Walgreen Co. ENERGY (7.3%) Boardwalk Pipeline Partners L.P. Chevron Corp. ConocoPhillips Devon Energy Corp. Diamond Offshore Drilling, Inc. Ensco International PLC ADR Enterprise Products Partners L.P. Exxon Mobil Corp. Hess Corp. Marathon Petroleum Corp. Royal Dutch Shell PLC ADR Schlumberger Ltd. StatoilHydro ASA ADR Suncor Energy, Inc. Tidewater, Inc. Total S.A. ADR TransCanada Corp. Transocean Ltd. Valero Energy Corp. Shares Value FINANCIALS (7.4%) Ameriprise Financial, Inc. $ Bank of Montreal BlackRock, Inc. Charles Schwab Corp. (The) Discover Financial Services Health Care REIT, Inc. JPMorgan Chase & Co. M&T Bank Corp. Northern Trust Corp. PartnerRe Ltd. People’s United Financial, Inc. Prudential Financial, Inc. State Street Corp. U.S. Bancorp Wells Fargo & Co. HEALTH CARE (7.9%) Aetna, Inc. Amgen, Inc. Becton, Dickinson & Co. Biogen Idec, Inc. * Bristol-Myers Squibb Co. Coventry Health Care, Inc. Eli Lilly & Co. Gilead Sciences, Inc. * Johnson & Johnson Laboratory Corporation of America Holdings * Medtronic, Inc. Merck & Co., Inc. Novartis AG ADR PerkinElmer, Inc. Pfizer, Inc. Sanofi-Aventis ADR Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. UnitedHealth Group, Inc. Watson Pharmaceuticals, Inc. * WellCare Health Plans, Inc. * Zimmer Holdings, Inc. INDUSTRIALS (6.9%) Canadian National Railway Co. Chicago Bridge & Iron Co. N.V. Cintas Corp. CSX Corp. Emerson Electric Co. FedEx Corp. Foster Wheeler AG * Foster Wheeler Ltd. General Dynamics Corp. Illinois Tool Works, Inc. Lockheed Martin Corp. Norfolk Southern Corp. Northrop Grumman Corp. Raytheon Co. Republic Services, Inc. Rockwell Collins, Inc. 1 Value Line Income and Growth Fund, Inc. March 31, 2012 Shares Value Tyco International Ltd. $ Union Pacific Corp. United Technologies Corp. Waste Management, Inc. INFORMATION TECHNOLOGY (10.2%) Accenture PLC Class A Adobe Systems, Inc. * Amdocs Ltd. * Automatic Data Processing, Inc. Avago Technologies Ltd. BMC Software, Inc. * Check Point Software Technologies Ltd. * Cisco Systems, Inc. Cognizant Technology Solutions Corp. Class A * Corning, Inc. EMC Corp. * Google, Inc. Class A * Harris Corp. Intel Corp. International Business Machines Corp. Microchip Technology, Inc. Micron Technology, Inc. * Microsoft Corp. Motorola Mobility Holdings, Inc. * NVIDIA Corp. * Oracle Corp. TE Connectivity Ltd. Western Digital Corp. * MATERIALS (2.9%) AngloGold Ashanti Ltd. ADR Barrick Gold Corp. BHP Billiton Ltd. ADR E.I. du Pont de Nemours & Co. Freeport-McMoRan Copper & Gold, Inc. Mosaic Co. (The) Newmont Mining Corp. Packaging Corp. of America Rockwood Holdings, Inc. * Walter Energy, Inc. Yamana Gold, Inc. TELECOMMUNICATION SERVICES (1.4%) AT&T, Inc. BCE, Inc. Verizon Communications, Inc. UTILITIES (3.1%) AGL Resources, Inc. American Electric Power Company, Inc. American States Water Co. CMS Energy Corp. Dominion Resources, Inc. Sempra Energy Southern Co. Shares Value TECO Energy, Inc. $ Wisconsin Energy Corp. Xcel Energy, Inc. TOTAL COMMON STOCKS (Cost $151,263,360) (60.1%) PREFERRED STOCKS (0.2%) FINANCIALS (0.2%) Health Care REIT, Inc., Series F, 7.63% MetLife, Inc. Series B, 6.50% TOTAL PREFERRED STOCKS (Cost $625,000) (0.2%) CONVERTIBLE PREFERRED STOCKS (2.4%) CONSUMER DISCRETIONARY (0.2%) General Motors Co., Convertible Fixed, Series B, 4.75% Goodyear Tire & Rubber Co. (The), 5.88% CONSUMER STAPLES (0.1%) Bunge Ltd., 4.88% ENERGY (0.7%) Apache Corp., Convertible Fixed, Series D, 6.00% FINANCIALS (1.3%) AMG Capital Trust II, Convertible Fixed, 5.15% Citigroup, Inc., 7.50% Hartford Financial Services Group, Inc. (The), Series F, 7.25% Huntington Bancshares, Inc., Series A, 8.50% KeyCorp, Series A, 7.75% MetLife, Inc., 5.00% UBS AG, Convertible Fixed, 6.75% Wells Fargo & Co. Series L, 7.50% Wintrust Financial Corp., 7.50% HEALTH CARE (0.0%) National Healthcare Corp. Series A, 0.80% INFORMATION TECHNOLOGY (0.1%) Unisys Corp. Series A, 6.25% TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $8,027,310) (2.4%) 2 Value Line Income and Growth Fund, Inc. Schedule of Investments (unaudited) Principal Amount Value U.S. TREASURY OBLIGATIONS (16.0%) $ U.S. Treasury Bond, 3.75%, 8/15/41 $ U.S. Treasury Notes, 2.00%, 4/15/12 (1) U.S. Treasury Notes, 0.13%, 12/31/13 U.S. Treasury Notes, 0.50%, 10/15/14 U.S. Treasury Notes, 0.38%, 11/15/14 U.S. Treasury Notes, 0.25%, 12/15/14 U.S. Treasury Notes, 1.88%, 7/15/15 (1) U.S. Treasury Notes, 1.00%, 9/30/16 U.S. Treasury Notes, 1.00%, 10/31/16 U.S. Treasury Notes, 0.88%, 11/30/16 U.S. Treasury Notes, 1.38%, 9/30/18 U.S. Treasury Notes, 1.75%, 10/31/18 U.S. Treasury Notes, 1.38%, 11/30/18 U.S. Treasury Notes, 1.38%, 12/31/18 U.S. Treasury Notes, 3.63%, 2/15/20 U.S. Treasury Notes, 2.13%, 8/15/21 U.S. Treasury Notes, 2.00%, 11/15/21 TOTAL U.S. TREASURY OBLIGATIONS (Cost $49,446,063) (16.0%) CORPORATE BONDS & NOTES (11.5%) BASIC MATERIALS (0.8%) Potash Corp. of Saskatchewan, Inc., 3.25%, 12/1/17 PPG Industries, Inc., 3.60%, 11/15/20 Southern Copper Corp., 6.38%, 7/27/15 COMMUNICATIONS (1.1%) Google, Inc., 2.13%, 5/19/16 Time Warner Cable, Inc., 5.85%, 5/1/17 Viacom, Inc., 4.38%, 9/15/14 CONSUMER, CYCLICAL (1.4%) Lowe’s Cos, Inc., 2.13%, 4/15/16 Marriott International, 5.81%, 11/10/15 McDonald’s Corp. MTN, 3.63%, 5/20/21 Nordstrom, Inc., 4.75%, 5/1/20 Wal-Mart Stores, Inc., 2.80%, 4/15/16 CONSUMER, NON-CYCLICAL (2.6%) Baxter International, Inc., 4.25%, 3/15/20 Diageo Capital PLC, 5.75%, 10/23/17 Humana, Inc., Senior Notes, 6.45%, 6/1/16 Johnson & Johnson, 3.55%, 5/15/21 Mead Johnson Nutrition Co., 4.90%, 11/1/19 Medtronic, Inc., Series B, 4.75%, 9/15/15 PepsiCo, Inc., 4.00%, 3/5/42 Principal Amount Value $ Sanofi, 2.63%, 3/29/16 $ Teva Pharmaceutical Finance Co. LLC, 5.55%, 2/1/16 ENERGY (0.2%) Devon Energy Corp., 2.40%, 7/15/16 FINANCIAL (2.4%) Aflac, Inc., 2.65%, 2/15/17 Bank of Montreal MTN, 2.50%, 1/11/17 Berkshire Hathaway, Inc., 3.75%, 8/15/21 BlackRock, Inc., 3.50%, 12/10/14 Caterpillar Financial Services Corp. MTN, 2.65%, 4/1/16 Citigroup, Inc., 5.85%, 7/2/13 General Electric Capital Corp. MTN, 4.65%, 10/17/21 JPMorgan Chase & Co., 4.50%, 1/24/22 Lincoln National Corp., 4.20%, 3/15/22 Morgan Stanley, 4.75%, 3/22/17 ProLogis, 6.25%, 3/15/17 Wachovia Bank NA, 4.80%, 11/1/14 Wells Fargo & Co. MTN, 3.50%, 3/8/22 INDUSTRIAL (1.8%) Boeing Co. (The), 3.75%, 11/20/16 Caterpillar, Inc., 3.90%, 5/27/21 Danaher Corp., 3.90%, 6/23/21 Lockheed Martin Corp., 4.25%, 11/15/19 Ryder System, Inc. MTN, 3.50%, 6/1/17 Thermo Fisher Scientific, Inc., 3.20%, 3/1/16 Union Pacific Corp., 4.00%, 2/1/21 TECHNOLOGY (0.7%) Intel Corp., 3.30%, 10/1/21 National Semiconductor Corp., Senior Notes, 6.15%, 6/15/12 UTILITIES (0.5%) Dominion Resources, Inc., 2.25%, 9/1/15 Sempra Energy, 2.00%, 3/15/14 TOTAL CORPORATE BONDS & NOTES (Cost $34,535,204) (11.5%) 3 Value Line Income and Growth Fund, Inc. March 31, 2012 Principal Amount Value CONVERTIBLE CORPORATE BONDS & NOTES (6.3%) BASIC MATERIALS (0.2%) $ Allegheny Technologies, Inc., Convertible Fixed, 4.25%, 6/1/14 $ ArcelorMittal, Senior Notes, 5.00%, 5/15/14 Steel Dynamics, Inc., 5.13%, 6/15/14 COMMUNICATIONS (0.3%) Equinix, Inc., Convertible Fixed, 4.75%, 6/15/16 Symantec Corp., Senior Notes Convertible, 1.00%, 6/15/13 VeriSign, Inc., Junior Subordinated Debentures, 3.25%, 8/15/37 (2) CONSUMER, CYCLICAL (0.3%) Home Inns & Hotels Management, Inc., Senior Notes, 2.00%, 12/15/15 (2) International Game Technology, 3.25%, 5/1/14 MGM Resorts International, Guaranteed Senior Notes, 4.25%, 4/15/15 Morgans Hotel Group Co., Convertible Fixed, 2.38%, 10/15/14 Navistar International Corp., 3.00%, 10/15/14 CONSUMER, NON-CYCLICAL (1.5%) Alere, Inc., Convertible Fixed, 3.00%, 5/15/16 Alliance Data Systems Corp., Fixed, 1.75%, 8/1/13 Avis Budget Group, Inc., Convertible Fixed, 3.50%, 10/1/14 Charles River Laboratories International, Inc., Senior Notes, 2.25%, 6/15/13 Endo Pharmaceuticals Holdings, Inc., Convertible Fixed, 1.75%, 4/15/15 Gilead Sciences, Inc., Convertible Fixed, Series D, 1.63%, 5/1/16 Greatbatch, Inc., Convertible Fixed, 2.25%, 6/15/13 Hologic, Inc., Senior Notes, 2.00%, 12/15/37 (3) Insulet Corp., 3.75%, 6/15/16 Medicis Pharmaceutical Corp., Contingent Senior Notes Convertible, 2.50%, 6/4/32 Principal Amount Value $ Salix Pharmaceuticals Ltd., 2.75%, 5/15/15 $ Smithfield Foods, Inc., Senior Notes, 4.00%, 6/30/13 Spartan Stores, Inc., Senior Notes, 3.38%, 5/15/27 ENERGY (0.8%) Alpha Natural Resources, Inc., Senior Notes, 2.38%, 4/15/15 Goodrich Petroleum Corp., 5.00%, 10/1/29 Helix Energy Solutions Group, Inc., 3.25%, 12/15/25 Hornbeck Offshore Services, Inc., 1.63%, 11/15/26 (3) Peabody Energy Corp., 4.75%, 12/15/41 FINANCIAL (0.4%) Digital Realty Trust LP 5.50%, 4/15/29 (2) Fidelity National Financial, Inc., Senior Notes Convertible, 4.25%, 8/15/18 (2) ProLogis, 3.25%, 3/15/15 SL Green Operating Partnership LP, Convertible Fixed, 3.00%, 10/15/17 (2) Tower Group, Inc., Senior Notes Convertible, 5.00%, 9/15/14 INDUSTRIAL (0.9%) AGCO Corp., Senior Subordinated Notes, 1.25%, 12/15/36 Alliant Techsystems, Inc., 3.00%, 8/15/24 Bristow Group, Inc., 3.00%, 6/15/38 EnerSys, Senior Notes, 3.38%, 6/1/38 (3) FEI Co., Subordinated Notes Convertible, 2.88%, 6/1/13 General Cable Corp., Senior Notes, 1.00%, 10/15/12 MasTec, Inc., Convertible Fixed, 4.00%, 6/15/14 Orbital Sciences Corp., Senior Subordinated Notes, 2.44%, 1/15/27 Trinity Industries, Inc. Subordinated Notes Convertible, 3.88%, 6/1/36 TECHNOLOGY (1.9%) Advanced Micro Devices, Inc., Senior Notes Convertible, 5.75%, 8/15/12 4 Value Line Income and Growth Fund, Inc. Schedule of Investments (unaudited) Principal Amount Value $ CACI International, Inc., 2.13%, 5/1/14 $ CSG Systems International, Inc., 3.00%, 3/1/17 (2) DST Systems, Inc., Convertible, 4.13%, 8/15/23 (4) Intel Corp., Junior Subordinated Notes, 3.25%, 8/1/39 Lam Research Corp., 1.25%, 5/15/18 (2) Micron Technology, Inc., Senior Notes, 1.88%, 6/1/14 ON Semiconductor Corp., Senior Subordinated Notes, 2.63%, 12/15/26 SanDisk Corp., Senior Notes, 1.50%, 8/15/17 Xilinx, Inc., Senior Notes, 2.63%, 6/15/17 Xilinx, Inc., Subordinated Debentures, 3.13%, 3/15/37 TOTAL CONVERTIBLE CORPORATE BONDS & NOTES (Cost $18,197,740) (6.3%) U.S. GOVERNMENT AGENCY OBLIGATIONS AND GOVERNMENT SPONSORED OBLIGATIONS (1.0%) Federal Home Loan Bank, 5.38%, 11/15/17 Federal National Mortgage Association, 2.00%, 9/21/15 TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS AND GOVERNMENT SPONSORED OBLIGATIONS (Cost $3,280,436) (1.0%) TOTAL INVESTMENT SECURITIES (97.5%) (Cost $265,375,113) SHORT-TERM INVESTMENTS (2.0%) REPURCHASE AGREEMENTS (2.0%) With Morgan Stanley, 0.08%, dated 03/30/12, due 04/02/12, delivery value $6,300,042 (collateralized by $5,930,000 U.S. Treasury Notes 2.7500% due 02/15/19, with a value of $6,411,558) TOTAL SHORT-TERM INVESTMENTS (Cost $6,300,000) (2.0%) $ CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES 0.5% NET ASSETS (5) (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($313,428,923 ÷ 35,730,609 shares outstanding) $ * Non-income producing. Treasury Inflation Protected Security (TIPS). Pursuant to Rule 144A under the Securities Act of 1933, this security can only be sold to qualified institutional investors. Step Bond - The rate shown is as of March 31, 2012 and will reset at a future date. Floating rate note. The interest rate shown reflects the rate as of March 31, 2012. For federal income tax purposes, the aggregate cost was $271,675,113, aggregate gross unrealized appreciation was $42,884,727, aggregate gross unrealized depreciation was $2,822,271 and the net unrealized appreciation was $40,062,456. ADR American Depositary Receipt. MTN Medium Term Note. REIT Real Estate Investment Trust. 5 The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; • Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; • Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s investments in securities as of March 31, 2012: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $ 0 $ 0 $ Preferred Stocks 0 0 Convertible Preferred Stocks 0 U.S. Treasury Obligations 0 0 Corporate Bonds & Notes 0 0 Convertible Corporate Bonds & Notes 0 0 U.S. Government Agency Obligations and Government Sponsored Obligations 0 0 Short-Term Investments 0 0 Total Investments in Securities $ $ $ 0 $ In May 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update No. 2011- 04, “Fair Value Measurements and Disclosures (Topic 820) - Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs” (“ASU 2011-04”). ASU 2011-04 clarifies theapplication of existing fair value measurement requirements, changes certain principles related to measuring fair value, and requires additional disclosures about fair valuemeasurements. Specifically, the guidance specifies that the concepts of highest and best use and valuation premise in a fair value measurement are only relevant when measuring the fair value of nonfinancial assets whereas they are not relevant when measuring the fair value of financial assets and liabilities. Required disclosures are expanded under the new guidance, especially for fair value measurements that are categorized within Level 3 of the fair value hierarchy, for which quantitative information about the unobservable inputs used, and a narrative description of the valuation processes in place and sensitivity of recurring Level 3 measurements to changes in unobservable inputs will be required. Entities will also be required to disclose the categorization by level of the fair value hierarchy for items that are not measured at fair value in the statement of financial position but for which the fair value is required to be disclosed. ASU 2011-04 is effective for annual periods beginning after December 15, 2011 and is to be applied prospectively. The Fund is currently assessing the impact of this guidance on its financial statements. The Fund follows the updated provisions surrounding fair value measurements and disclosures on transfers in and out of all levels of the fair value hierarchy on a gross basis and the reasons for the transfers as well as to disclosures about the valuation techniques and inputs used to measure fair value for investments that fall in either Level 2 or Level 3 fair value hierarchy. For the period ended March 31, 2012, there was no significant transfer activity between Level 1 and Level 2. For the period ended March 31, 2012, there were no Level 3 investments. The Schedule of Investments includes a breakdown of the Schedule’s investments by category. Item 2. Controls and Procedures. (a) The registrant’s principal executive officer and principal financial officer have concluded that theregistrant’s disclosure controls and procedures (as defined in rule 30a-2(c) under the Act (17 CFR 270.30a-2(c) ) based on their evaluation of these controls and procedures as of the date within 90 days of filing date of this report, are approximately designed to ensure that material information relating to the registrant is made known to such officers and are operating effectively. (b) The registrant’s principal executive officer and principal financial officer have determined that there have been no significant changes in the registrant’s internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation, including corrective actions with regard to significant deficiencies and material weaknesses. Item 3.Exhibits: (a) Certifications of principal executive officer and principal financial officer of the registrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. By: /s/ Mitchell E. Appel Mitchell E. Appel, President Date: May 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Mitchell E. Appel Mitchell E. Appel, President, Principal Executive Officer By: /s/ Emily D. Washington Emily D. Washington, Treasurer, Principal Financial Officer Date:
